Citation Nr: 0523016	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-19 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
chronic gastrointestinal disorder to include Crohn's Disease.


REPRESENTATION

Appellant represented by:	Michael W. McGuane, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active World War II service.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO in Huntington, West Virginia.

The veteran and his spouse provided testimony before a 
Veterans Law Judge at the RO in July 2005; a transcript is of 
record.  

The veteran is represented by a private attorney who could 
not be present for the hearing but has provided statements 
and other support as reflected in the file. 

The Board notes that, in accordance with the United States 
Court of Appeals for Veterans Claims (the Court) ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection for chronic gastrointestinal problems.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2004).

In August 2005, a Veterans Law Judge approved the motion to 
advance the veteran's case on the docket pursuant to 38 
U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issue.

2.  In August 1983, the RO denied the veteran's claim for 
service connection for an additional gastrointestinal or 
bowel disorder then described as regional ileitis; a timely 
appeal was not taken therefrom.    

3.  Additional evidence which has been submitted since the 
RO's 1983 decision, bears directly and substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim

4.  The veteran had extensive gastrointestinal disabilities 
in service including a duodenal ulcer, and has been service-
connected for "gastritis" since separation form service.

5.  Evidence and credible medical opinion raises a doubt as 
to the ongoing and continuous progression since service of 
the inservice gastrointestinal symptoms and gastric 
disabilities which have resulted in the veteran's current 
chronic generalized gastrointestinal disability including 
that diagnosed as Crohn's disease. 



CONCLUSIONS OF LAW

1.  The evidence received since the RO's 1983 decision is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2003); 38 C.F.R. § 3.156(a) 
(2004).

2.  Chronic gastrointestinal and bowel disorder to include 
Crohn's Disease is the result of service and/or service-
connected gastric disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2003); 38 C.F.R. §§ 3.303, 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  In this case, and given the nature of 
the action taken by the Board herein, it can be stipulated 
that all aspects of the new guidelines have been 
satisfactorily addressed and that the veteran is in no way 
prejudiced by the Board's taking final action at this time 
without further development or other actions.

New and Material
Criteria

Pursuant to 38 U.S.C.A. § 7105, a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
these rules is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."  Therefore, once the ROdecision has been 
issued and once a rating decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  

Some evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability and is, therefore, new and material.  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

If no new and material evidence is presented to reopen the 
claim, the prior denial remains final.  See 38 U.S.C.A. § 
7105.


Factual Background and Analysis

Extensive service and post service clinical information and 
other data are of record showing in-service gastrointestinal 
problems and a duodenal ulcer.  

Service connection for gastritis was granted at the time of 
separation.  

At the time of the RO decision in 1983, in the file were 
service records and information from a private physician 
relating to recent care for additional bowel problems.  It 
should be noted that the issue of aggravation or progresssion 
of the prior gastrointestinal disability was not really then 
addressed but rather whether one was present in service 
versus the other. 

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of the claim.  See Evans, op. cit.  The evidence received 
subsequent to the last final decision is presumed credible 
for purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justice v. Principi, 3 Vet. App. 510, 513 (1992); 
and Robinette v. Brown, 8 Vet. App. 68, 75-76 (1995).

In this case, since the 1983 RO decision, the veteran has 
submitted additional statements with regard to his 
gastrointestinal problems, and additional clinical 
evaluations.  Much of the additional evidence is of such 
nature that it bears directly on the issue of whether the 
veteran was shown since service to have a chronic increase 
in, and a fundamental outgrowth or changing of the underlying 
digestive pathology.  Thus, without entering any discussion 
of substantive veracity as may relate to the merits of the 
case, the recently acquired evidence is presumed to be 
credible for the purposes of reopening the claim.  New and 
material evidence having been submitted, the claim is 
reopened.

The Board further finds that all required development of the 
evidence has taken place, and that the duty to assist the 
veteran, to include a clear understanding on the part of all 
participants as to who is responsible for which data, has 
been met under regulatory and juridical guidelines.  Finally, 
with the duty to assist and notify having been satisfied, the 
substantive merits of the claim may be evaluated. 

Service Connection
Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2003); 38 C.F.R. §§ 3.303, 3.310 (2004).  

When there is aggravation of a non-service-connected 
condition which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background 

Limited original service records are in the file.  During 
service, the veteran complained of, and was repeatedly 
treated for, numerous gastrointestinal complaints with gas, 
abdominal pain, bloating, diarrhea and vomiting.  He was 
described as having a duodenal ulcer as well as chronic 
gastritis.

Service connection has been in effect for "gastritis" since 
separation from service.  Symptoms had included bloating and 
severe gas.

In 1983, the veteran endeavored to file a claim for 
additional gastrointestinal problems.  At that time, a 
statement and records were received from a private facility 
reflecting treatment in January 1981 for abdominal pain, gas 
and vomiting.  He had low abdominal tenderness and upper 
gastrointestinal series showed regional ileitis. 

 A private physician, Dr. TEC, stated that he had treated the 
veteran for the same abdominal and bowel symptoms for some 
time.  Diagnosis was regional ileitis.  

The RO denied the claim on the basis that service records did 
not show ileitis and there was no evidence to show that 
ileitis was related to the service-connected problems.

Recently, the veteran has endeavored to reopen his claim for 
additional service connected benefits for ongoing 
gastrointestinal complaints.  Extensive clinical records have 
been submitted showing treatment over the years for a variety 
of digestive system complaints.  These records are in the 
file from both VA and private sources.

Treatment records from 1990 show that the veteran had been 
hospitalized with a diagnosis of known Crohn's disease.  He 
had had a recent upper gastrointestinal series which had 
shown duodenal ulcers with thickening of the mucosal fold of 
the duodenum with persistent irritation and spasm felt to be 
related to Crohn's involvement.  Panendoscopy was performed 
to evaluate the nature of the duodenum and biopsies obtained 
to differentiate between peptic ulcer disease and Crohns 
disease.  Postoperatively it was noted that he had a mild 
degree of duodenitis but no evidence of further ulceration.  
Diagnosis was duodenitis.

Additional records from Dr. C dated in 1990 were to the 
effect that the veteran had undergone fiberoptic proctologic 
studies which showed persistent changes in the area of the 
duodenum compatible with active Crohn's disease.  He was 
placed on treatment regimen with the notation that they were 
following up to be sure this was Crohn's versus ulcer 
disease.

 X-ray studies in 1995 confirmed the presence of ileus.  He 
has also been seen for ongoing abdominal pain, periodic 
vomiting and diarrhea as well as hemorrhoids.

Recent VA clinical records from April 2002 show the diagnosis 
of Crohn's disease but reported (incorrectly) that he had no 
history of ulcer disease.

In December 2003, the veteran's representative submitted 
treatise materials relating gastritis and other bowel 
problems and ulcer to Crohn's and other gastrointestinal 
problems; this is of record.

Also of record was a statement dated in August 2003 from the 
veteran's long-time family physician, Dr WJE.  He stated 
that:

I have reviewed (the veteran's) medical 
records, including records for treatment 
of a gastrointestinal condition in 
military facilities at Long Beach Naval 
Hospital and Bethesda Naval Hospital in 
late 1945 and early 1946.  I have also 
taken a history from (the veteran) 
disclosing that he has experienced the 
same problems and that this condition has 
persisted.

There is evidence in treatment records 
from Long Beach Naval Hospital and 
Bethesda Naval Hospital indicating that 
(the veteran)'s intestines were affected, 
including reference to "ulcer duodenum" 
and "onset being marked with severe 
attack of gas and bloating."  It appears 
that (the veteran) contracted Crohn's 
Disease at that time although it was not 
officially diagnosed until the early 
1980's.

The medical literature supports that the 
stomach or duodenum which is a part of 
the small intestine, may be involved in 
Crohn's Disease patients (Cecil Textbook 
of Medicine, 19th Edition, page 708 and 
Harrison's principle's of Internal 
Medicine, 12th Edition, pages 1272-1277 
attached hereto).

Given the chronicity of these same 
symptoms, including bloating, gas and 
diarrhea with involvement of the small 
intestine as reflected by (the veteran's) 
service connected records, I am of the 
opinion to a reasonable degree of medical 
certainty that (the veteran) contracted 
this disease of the intestines, which has 
been diagnosed as Crohn's Disease, while 
in active duty in the United States Navy 
during World War II. 

VA clinical reports from January 2003 refer to the ongoing 
assessment of the exact nature of his current disability, 
i.e., whether he has irritable bowel syndrome or Crohn's 
Disease.  He continued to have diarrhea and subsequent 
treatment records refer to ongoing bouts of gas.  Studies 
showed the presence of both the distal small bowel diagnoses 
and multiple large size diverticula in the upper small bowel.  
The opinion was recorded that the active duty symptoms 
appeared to have been gastric/peptic ulcer in nature and not 
regional ileitis or Crohn's and that Crohn's came on after 
service.  [The issue of whether one had progressed or 
impacted the other was not addressed].  It is also noted that 
he now has diabetes and lactose intolerance, both of which 
simply confuse the situation.  

The veteran and his wife provided testimony before a Veterans 
Law Judge at the RO in July 2005.  The Board finds their 
testimony to be entirely credible.  

The Board is also appreciative of the efforts made by the 
veteran's attorney to obtain additional helpful materials.


Analysis

There is no doubt but that the veteran had serious 
gastrointestinal symptoms in service and was, on at least one 
occasion, found to have an actual duodenal ulcer.  His final 
diagnosis was gastritis, which is a general and somewhat all 
encompassing term reflecting symptoms more than definitive 
diagnosis.

Since service, he has continued to have identical and 
increasing gastrointestinal symptoms, gas, bloating, 
diarrhea, abdominal pain, vomiting.  Since the 1980's, he has 
been diagnosed with ileitis and more recently, potential 
Crohn's and/or irritable bowel syndrome.  Even now VA 
clinical records show some question as to the entirely 
accurate diagnosis, as he also demonstrates multiple 
diverticula and both upper and lower bowel problems.  Even 
the most recent treatment records reflect some concern that 
he may still have ulcers, which was another finding in 
service.

In any event, while VA care-givers may have assessed his 
current problems as having their origins since service, they 
have not specifically opined as to whether it is possible or 
probable that his inservice symptoms may have progressed 
since service to include something more than that.  It is of 
some note that the fundamental question is still under 
discussion as the nature of duodenal involvement and lower 
versus upper bowel progression.

On the other hand, his private physician has been quite 
specific in his opinion, which is quoted at length above.  In 
this case, the Board also finds the thoughtful and candid 
testimony by the veteran and his wife to be credible.  And in 
that regard, their assertions are supported both by inservice 
and postservice clinical evidence and medical expert opinion.

More particularly, a recent thoughtful and well researched 
medical opinion concludes that he was shown in service to 
have symptoms which are one and the same as that which he has 
had ever since, and which have developed and progressed to 
the current findings of Crohn's.  His symptoms were 
comparable to those cited in the studies in their substantive 
nature and timing; and his residual disability was entirely 
consistent with findings in medical treatises.  

The Board finds that while the evidence is not irrefutable, 
there is certainly a doubt raised in this case which must be 
resolved in his favor.  Service connection is reasonably 
warranted for whatever his current chronic gastrointestinal 
disorder to include Crohn's Disease.

ORDER


Service connection for a chronic gastrointestinal disorder to 
include Crohn's Disease is granted.  


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


